Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-11, 13, 14, 17, 18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa 4,981,482 and further in view of Okutsu US4,819,620 and Uemura et al. US2009/0275972.
For claim 1, 
Ichikawa discloses 
an endoscopic system (5:21-25 describes the device to be used in conjunction with various endoscopes) comprising: 
an endoscope (5:21-25) configured to provide remote visualization; 
a dilator member (tube 2; fig 5; 3:64) having a proximal portion, a distal portion, a distal end, and a dilator passage (lumen of tube 2 as shown in fig 5) extending from the proximal portion through the distal end (figs 10-19 shows the tube in operation), the dilator member further comprising a dilation surface (fig 5; surface 2a) being atraumatic (to the extent that the dilation surface is not configured to and intended to pierce tissue and is tapered just as applicant’s guide tube), and located about an outer surface at the distal portion, where a profile of the dilator surface increases in size along a proximal direction such that insertion of the dilator portion in an opening in tissue dilates the tissue (fig 5 showing the tapered cross section).
Ichikawa does not disclose 
“a guide tube extending from the distal end of the dilator member and having a guide passage, where the guide tube is independently manipulable from the endoscope when the guide tube is advanced distally through the dilator passage and past the distal end of the dilation member, where the guide tube maintains a tubular shape when advanced through the dilator passage; and 
where the endoscope is advanceable through the guide passage such that a visualization end of the endoscope can be independently repositioned within the guide tube when the guide tube is positioned within a patient”.
Okutsu teaches a guide tube made of a transparent glass or plastic material, as a separate and distinct component, capable of insertion into a tube (guide pipe 10; fig 4a; 3:34) into which an endoscope (1) is inserted (3:37-42) to facilitate imaging within the body by creating a space for visualization (2:19-23).  Additionally, Uemura teaches the concurrent use of an endoscope in a guide within another sheath structure, i.e. a trocar ([0216], figs 13A-D).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Okutsu in light of Uemura, into the invention of Ichikawa in order to configure “a guide tube” e.g. as claimed, because it provides a manner for creating an interior space to allow visual observation by the endoscope (Okutsu: 2:19-23, 3:40-42) and to assist in guiding the inserted structures relative to the anatomy, e.g. “to allow it to flex and be guided along the curvature of the diaphragm” (Uemura: [0216]).
For claim 4, modified Ichikawa discloses the endoscopic system of claim 1, where the dilator member is slidable relative to the guide tube (Okutsu discloses the guide pipe is to be placed within the anatomy prior to the endoscope placement within the guide tube 3:37-42).
For claim 5, modified Ichikawa discloses the endoscopic system of claim 1, where the guide tube is transparent (Okutsu 3:34).
For claim 8, Ichikawa discloses the endoscopic system of claim 1, where the dilator member is flexible (tube 2 as the dilator member into which the endoscope is inserted as flexible, e.g. figs 1, 8, 12-19, and claim 1, allowing for the complete assembly to flex and bend to accommodate a bendable endoscope).
For claim 9, modified Ichikawa discloses the endoscopic system of claim 1, where the guide tube is removable from the dilator member (Okutsu discloses the guide tube as selectably placeable within a body cavity and as a separate and distinct component, capable of insertion into a tube: guide pipe 10; fig 4a; 3:34 and as described in claim 1).
For claim 10, modified Ichikawa discloses the endoscopic system of claim 1, where the endoscope is advanceable through the dilator passage (Okutsu discloses the endoscope advanced through the guide pipe and therefore the dilator passage 3:37-42).
For claim 11, modified Ichikawa discloses the endoscopic system of claim 1, where the distal end of the guide tube is tapered (Okutsu: fig 4a shows guide pipe 10 is tapered to a rounded distal end).
For claim 13, Ichikawa does not explicitly disclose the endoscopic system of claim 1, where the endoscope further comprises a flexible body having the visualization end located at a distal portion of the flexible body.  Ichikawa though does disclose the use of an endoscope to view anatomy within curved lumens (figs 10-19).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure where endoscope further comprises a flexible body having the visualization end located at a distal portion of the flexible body because it allows imaging and navigation within curved lumens (figs 10-19).
For claim 14, 
Ichikawa discloses a dilation system (tube 2; fig 5; 3:64) for use configured to provide remote visualization, the dilation system comprising: 
an endoscope comprising a visualization end located at a distal portion of the endoscope (5:21-25),
a dilator member (tube 2; fig 5; 3:64) having a proximal portion, a distal portion, a distal end, and a dilator passage (lumen of tube 2 as shown in fig 5) extending from the proximal portion through the distal end, the dilator member further comprising a dilation surface (fig 5; surface 2a) being atraumatic (to the extent that the dilation surface is not configured to and intended to pierce tissue and is tapered just as applicant’s guide tube), and located about an outer surface at the distal portion, where a profile of the dilator surface increases in size along a proximal direction such that insertion of the dilator portion in an opening in tissue dilates the tissue (fig 5 showing the tapered cross section).
Ichikawa does not disclose 
“an independently manipulable guide tube extending from the distal end of the dilator member, where the guide tube is independently manipulable from the endoscope when the guide tube is advanced distally through the dilator passage and past the distal end of the dilation member, where the guide tube maintains a tubular shape when advanced through the dilator passage, where the guide passage is in fluid communication with the dilator passage; and 
where the endoscope is advanceable through the guide passage such that the visualization end of the endoscope can be independently repositioned within the guide tube when the guide tube is positioned within a patient”.
Okutsu teaches a guide tube made of a transparent glass or plastic material, as a separate and distinct component, capable of insertion into a tube (guide pipe 10; fig 4a; 3:34) into which an endoscope (1) is inserted (3:37-42) to facilitate imaging within the body by creating a space for visualization (2:19-23).  Additionally, Uemura teaches the concurrent use of an endoscope in a guide within another sheath structure, i.e. a trocar ([0216], figs 13A-D).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Okutsu in light of Uemura, into the invention of Ichikawa in order to configure “a guide tube” e.g. as claimed, because it provides a manner for creating an interior space to allow visual observation by the endoscope (Okutsu: 2:19-23, 3:40-42) and to assist in guiding the inserted structures relative to the anatomy, e.g. “to allow it to flex and be guided along the curvature of the diaphragm” (Uemura: [0216]).
For claim 17, modified Ichikawa discloses the dilation system of claim 14, where the dilator member is slidable relative to the guide member (Okutsu discloses the guide pipe is to be placed within the anatomy prior to the endoscope placement within the guide tube 3:37-42).
For claim 18, modified Ichikawa discloses the dilation system of claim 14, where the guide tube is transparent (Okutsu 3:34).
For claim 21, Ichikawa discloses the dilation system of claim 1, where the dilator member is flexible (tube 2 as the dilator member into which the endoscope is inserted as flexible, e.g. figs 1, 8, 12-19, and claim 1, allowing for the complete assembly to flex and bend to accommodate a bendable endoscope).
For claim 22, modified Ichikawa discloses the dilation system of claim 14, where the guide tube is removable from the dilator member (Okutsu discloses the guide tube as selectably placeable within a body cavity and as a separate and distinct component, capable of insertion into a tube: guide pipe 10; fig 4a; 3:34 and as described in claim 1).
For claim 23, modified Ichikawa discloses the dilation system of claim 14, where the endoscope is advanceable through the dilator passage (Okutsu discloses the endoscope advanced through the guide pipe and therefore the dilator passage 3:37-42).
For claim 24, modified Ichikawa discloses the dilation system of claim 14, where the distal end of the guide tube is tapered (Okutsu: fig 4a shows guide pipe 10 is tapered to a rounded distal end).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, Okutsu, and Uemura as applied to claim 1 above, and further in view of Nobles et al. 5,385,572.
For claim 6, Ichikawa does not disclose the endoscopic system of claim 1, where the dilator member is transparent.  Nobles teaches a transparent trocar (figs 6, 8, 9, 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nobles into the invention of Ichikawa in order to configure where the dilator member is transparent because it allows illumination through the trocar (4:61-62).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 1 above, and further in view of Heller US4,567,882.
For claim 7, Ichikawa does not disclose the endoscopic system of claim 1, where the guide tube is flexible.  Ichikawa does though disclose the tube 2 (as the dilator member) into which the endoscope is inserted as flexible (Ichikawa: e.g. figs 1, 8, 12-19), allowing for the complete assembly to flex and bend to accommodate a bendable endoscope.  Additionally, Okutsu does not explicitly disclose the guide tube as flexible, but does describe it as plastic.  Heller teaches a plastic tube which is flexible and transparent (4:25-33).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Heller into the invention of Ichikawa in order to configure where the guide tube is flexible because it allows the dilator member and endoscope to flex as initially intended (Ichikawa figs 1, 8, 12-19). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 1 above, and further in view of Ko 5,354302.
For claim 12, Ichikawa does not disclose the endoscopic system of claim 1, further comprising a second dilator member slidable over the dilator member.  Ko teaches an outer tubular sleeve 12 that slides over top of an inner sheath (fig 1, 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ko into the invention of Ichikawa in order to configure a second dilator member slidable over the dilator member because it provides the capability of manipulating distensible tissue, facilitating use of additional instruments to perform dissections or other operations on tissue (5:56-57).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 14 above, and further in view of Nobles et al. 5,385,572.
For claim 19, Ichikawa does not disclose the dilation system of claim 1, where the dilator member is transparent.  Nobles teaches a transparent trocar (figs 6, 8, 9, 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nobles into the invention of Ichikawa in order to configure where the dilator member is transparent because it allows illumination through the trocar and facilitates maintenance of the trocar by providing the ability to view the internal channel (4:61-62).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 14 above, and further in view of Heller.
For claim 20, Ichikawa does not disclose the dilation system of claim 14, where the guide tube is flexible.  Ichikawa does though disclose the tube 2 (as the dilator member) into which the endoscope is inserted as flexible (Ichikawa: e.g. figs 1, 8, 12-19), allowing for the complete assembly to flex and bend to accommodate a bendable endoscope.  Additionally, Okutsu does not explicitly disclose the guide tube as flexible, but does describe it as plastic.  Heller teaches a plastic tube which is flexible and transparent (4:25-33).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Heller into the invention of Ichikawa in order to configure where the guide tube is flexible because it allows the dilator member and endoscope to flex as initially intended (Ichikawa figs 1, 8, 12-19).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 14 above, and further in view of Ko 5,354302.
For claim 25, Ichikawa does not disclose the dilation system of claim 1, further comprising a second dilator member slidable over the dilator member.  Ko teaches an outer tubular sleeve 12 that slides over top of an inner sheath (fig 1, 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ko into the invention of Ichikawa in order to configure a second dilator member slidable over the dilator member because it provides the capability of manipulating distensible tissue, facilitating use of additional instruments to perform dissections or other operations on tissue (5:56-57).
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant argues the cited references do not teach or suggest the newly amended claim features.  Applicant presents as support for this assertion that Okutus’s endoscope 1 is unable to advance distally past the distal end of the guide pipe 10.  This assertion appears to misinterpret the rejection of record since applicant’s endoscope 150 is also unable to be advanced distally past the distal end of the guide tube 104 (fig 1A).  As such, this impossible configuration, outside of breaking the guide tube, is not considered present in the claims.  The claim specifically recites “when the guide tube is advanced distally through the dilator passage and past the distal end of the dilation member” (claim 1), and not the endoscope being advanced distally past the distal end.  Therefore applicant is arguing an impossible configuration upon which the claims do not even read.  Additionally, to clarify the rejection of record, Ichikawa’s endoscope and dilator member (tube 2) is modified to include (and not replace) Okutsu’s guide pipe 10, i.e. in light of Uemura which teaches an endoscope concurrently used within a guide within another tubular structure (i.e. Ichikawa’s tube 2).  As such the rejection of record establishes the corresponding structures as disclosed in the applicant’s specification.  In particular, applicant provides for as seen in fig 1A, an endoscope 150 inside guide tube 104, inside dilator member 102.  The rejection provides for an endoscope (Ichikawa 5:21) inside a guide tube (Okutsu: guide pipe 10), inside dilator member (Ichikawa: tube 2), such that the guide tube is advanceable beyond the dilator member as required by the newly amended claim limitations.  As such, the rejection of record meets the claim limitations as provided. 
Applicant’s argument with respect to Uemura amounts to piecemeal analysis of references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant provides no other substantive arguments to the rejections containing grounds outside of mere allegations of patentability (i.e. para B. – G.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795